SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2011 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA PARANAENSE DE ENERGIA - COPEL CORPORATE TAXPAYERS ID (CNPJ): 76.483.817/0001-20 PUBLICLY-HELD COMPANY CVM Registration No.1431 - 1 SUMMARY OF THE MINUTES OF THE ONE HUNDRED AND THIRTY SECOND ORDINARY MEETING OF THE BOARD OF DIRECTORS 1. VENUE: Rua Coronel Dulcídio, 800, Curitiba, State of Paraná. 2. DATE AND TIME: March 23, 2011  2:30 p.m 3. PRESIDING BOARD: MAURICIO SCHULMAN  Chairman, LINDOLFO ZIMMER  Secretary. 4. MATTERS DISCUSSED AND RESOLUTIONS MADE: the 2010 Annual Report of the Audit Committee was approved; the 2010 Annual Management Report, the Balance Sheet and other financial statements for the year 2010 were approved and submitted to the approval of the Annual General Meeting, which was called to be held on April 28, 2011; the studies and expectation to generate a positive calculation base in an amount sufficient to realize tax credits, according to CVM Rule 371/2002, were also approved; II.1  the proposal of the Board of Executive Officers for the allocation of net income for the year 2010 was approved for the payment of profit sharing and productivity incentives, including in compliance with ICPC 10; and the appointment of Copels representatives for the companies in which the Company holds an interest was approved and ratified; 5. ATTENDANCE: MAURICIO SCHULMAN  Chairman, LINDOLFO ZIMMER  Secretary, LUIZ ANTONIO RODRIGUES ELIAS, JORGE MICHEL LEPELTIER, JOÃO CARLOS FASSINA, JOSE RICHA FILHO, IVAN LELIS BONILHA, PAULO PROCOPIAK DE AGUIAR, and JOAQUIM ANTONIO GUIMARÃES DE OLIVEIRA PORTES  Chairman of the Fiscal Council. The full Minutes of the 132nd Ordinary Board of Directors Meeting of Copel were drawn up in the Companys Book no. 06 registered at the Paraná State Trade Registry under no. 05/095391-5 on May 08, 2005. LINDOLFO ZIMMER Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 24, 20 11 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
